Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered on or about March 6, 2009, which granted defendants-respondents’ *469motions pursuant to CPLR 3126 dismissing the complaint as against them, unanimously affirmed, without costs.
The complaint was properly dismissed for persistent, unexplained noncompliance with four disclosure orders, including a self-executing conditional order of dismissal that was granted on default and became absolute (see AWL Indus., Inc. v QBE Ins. Corp., 65 AD3d 904 [2009]; Min Yoon v Costello, 29 AD3d 407 [2006]). Concur—Tom, J.P., Friedman, Sweeny, Nardelli and Abdus-Salaam, JJ.